

Exhibit 10(q)(5)


CENTERPOINT ENERGY, INC.
2009 LONG TERM INCENTIVE PLAN

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR OFFICERS AND DIRECTOR EMPLOYEES


Pursuant to this Restricted Stock Unit Award Agreement (“Award Agreement”),
CENTERPOINT ENERGY, INC. (the “Company”) hereby grants to <first_name>
<last_name>, an employee of the Company, on <award_date> (the “Award Date”), a
restricted stock unit award of <shares_awarded> units of Common Stock of the
Company (the “RSU Award”) pursuant to the CENTERPOINT ENERGY, INC. 2009 LONG
TERM INCENTIVE PLAN (the “Plan”), subject to the terms, conditions and
restrictions described in the Plan and as follows:
1.Relationship to the Plan; Definitions. This RSU Award is subject to all of the
terms, conditions and provisions of the Plan in effect on the date hereof and
administrative interpretations thereunder, if any, adopted by the Committee.
Except as defined herein, capitalized terms shall have the same meanings
ascribed to them under the Plan. To the extent that any provision of this Award
Agreement conflicts with the express terms of the Plan, it is hereby
acknowledged and agreed that the terms of the Plan shall control and, if
necessary, the applicable provisions of this Award Agreement shall be hereby
deemed amended so as to carry out the purpose and intent of the Plan. References
to the Participant herein also include the heirs or other legal representatives
of the Participant. For purposes of this Award Agreement:
“Award Date” means the date this RSU Award is granted to the Participant as
specified in this Award Agreement.
“Cause” means the Participant's (a) gross negligence in the performance of his
or her duties, (b) intentional and continued failure to perform his or her
duties, (c) intentional engagement in conduct which is materially injurious to
the Company or its Subsidiaries (monetarily or otherwise) or (d) conviction of a
felony or a misdemeanor involving moral turpitude. For this purpose, an act or
failure to act on the part of the Participant will be deemed “intentional” only
if done or omitted to be done by the Participant not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company, and no act or failure to act on the part of the Participant will be
deemed “intentional” if it was due primarily to an error in judgment or
negligence.
“Change in Control Closing Date” means the date a Change in Control is
consummated.
“Change in Control Payment Date” means the following:
(a)If the Change in Control is a Section 409A Change in Control, then the Change
in Control Payment Date shall be not later than the 70th day after the Change in
Control Closing Date; and


 

--------------------------------------------------------------------------------




(b)If the Change in Control is a Non-Section 409A Change in Control, then the
Change in Control Payment Date shall be the Vesting Date(s) on which the units
are paid under Section 3 hereof for the number of units indicated in Section 3
assuming continuous Employment by the Participant as of such Vesting Date(s);
provided, however, in the case of the Participant’s death or Separation from
Service prior to the Vesting Date(s), all shares not previously paid shall be
paid not later than the 70th day after the Participant’s Termination Date except
as otherwise provided in Section 7.
“Covered Termination” means a Separation from Service that occurs within two
years after the date upon which a Change in Control occurs and that does not
result from any of the following:
(a)death;
(b)Disability;
(c)involuntary termination for Cause; or
(d)resignation by the Participant, unless such resignation is for Good Reason.
“Disability” means that the Participant is both eligible for and in receipt of
benefits under the Company's long-term disability plan.
“Employment” means employment with the Company or any of its Subsidiaries.
“Good Reason” means any one or more of the following events:
(a)a failure to maintain the Participant in the position, or a substantially
equivalent position, with the Company and/or a Subsidiary, as the case may be,
which the Participant held immediately prior to the Change in Control;
(b)a significant adverse change in the authorities, powers, functions,
responsibilities, duties, or reporting structure which the Participant held
immediately prior to the Change in Control;
(c)a significant reduction in the Participant’s annual base salary as in effect
immediately prior to the date on which a Change in Control occurs;
(d)a significant reduction in the Participant’s qualified retirement benefits,
nonqualified benefits and welfare benefits provided to the Participant
immediately prior to the date on which a Change in Control occurs; provided,
however, that a contemporaneous diminution of or reduction in qualified
retirement benefits and/or welfare benefits which is of general application and
which uniformly and contemporaneously reduces or diminishes the benefits of all
covered employees shall be ignored and not be considered a reduction in
remuneration for purposes of this paragraph (d);


2    

--------------------------------------------------------------------------------




(e)a significant reduction in the Participant’s overall compensation
opportunities (as contrasted with overall compensation actually paid or awarded)
under a short-term incentive plan, a long-term incentive plan or other equity
plan (or in such substitute or alternative plans) from that provided to the
Participant immediately prior to the date on which a Change in Control occurs;
(f)a change in the location of the Participant’s principal place of employment
with the Company by more than 50 miles from the location where the Participant
was principally employed immediately prior to the date on which a Change in
Control occurs; or
(g)a failure by the Company to provide directors and officers liability
insurance covering the Participant comparable to that provided to the
Participant immediately prior to the date on which a Change in Control occurs;
provided, however, that no later than 30 days after learning of the action (or
inaction) described herein as the basis for a termination of employment for Good
Reason, the Participant shall advise the Company in writing that the action (or
inaction) constitutes grounds for a termination of his or her Employment for
Good Reason, in which event the Company shall have 30 days (the “Cure Period”)
to correct such action (or inaction). If such action (or inaction) is not
corrected prior to the end of the Cure Period, then the Participant may
terminate his or her Employment with the Company for Good Reason within the
30-day period following the end of the Cure Period by giving written notice to
the Company. If such action (or inaction) is corrected before the end of the
Cure Period, then the Participant shall not be entitled to terminate his or her
Employment for Good Reason as a result of such action (or inaction).
“Non-Section 409A Change in Control” means a Change in Control that is not a
Section 409A Change in Control.
“Retirement” means a Separation from Service (a) on or after attainment of age
55 and (b) with at least five years of Employment; provided, however, that such
Separation from Service is not by the Company for Cause or due to Disability.
“Section 16 Officer” means a Participant who is an “officer” within the meaning
of Section 16 of the Exchange Act as of the date notice of the Participant’s
Retirement is provided in accordance with Section 4(c).
“Section 409A” means Code Section 409A and the Treasury regulations and guidance
issued thereunder.
“Section 409A Change in Control” means a Change in Control that satisfies the
requirements of a change in control for purposes of Code Section
409A(a)(2)(A)(v) and the Treasury regulations and guidance issued thereunder.
“Separation from Service” means a separation from service with the Company or
any of its Subsidiaries within the meaning of Treasury Regulation § 1.409A-1(h)
(or any successor regulation).


3    

--------------------------------------------------------------------------------




“Termination Date” means the date of the Participant's Separation from Service.
“Vesting Date” means one or more vesting dates as specified in Section 3.
2.    Establishment of RSU Award Account. The grant of units of Common Stock of
the Company pursuant to this Award Agreement shall be implemented by a credit to
a bookkeeping account maintained by the Company evidencing the accrual in favor
of the Participant of the unfunded and unsecured right to receive a
corresponding number of shares of Common Stock, which right shall be subject to
the terms, conditions and restrictions set forth in the Plan and to the further
terms, conditions and restrictions set forth in this Award Agreement. Except as
otherwise provided in Section 12 of this Award Agreement, the units of Common
Stock credited to the Participant's bookkeeping account may not be sold,
assigned, transferred, pledged or otherwise encumbered until the Participant has
been registered as the holder of shares of Common Stock on the records of the
Company, as provided in Sections 4, 5 6, or 7 of this Award Agreement.
3.    Vesting of RSU Award. Unless earlier (a) vested or forfeited pursuant to
this Section 3 or Section 4 below or (b) vested in connection with a Change in
Control pursuant to Section 5 below, the Participant's right to receive shares
of Common Stock under this Award Agreement shall vest with respect to the number
of units and on the Vesting Date(s) as shown in the following schedule:
<vesting_schedule>
Except as provided in Sections 4 and 5 below, the Participant must be in
continuous Employment during the period beginning on the Award Date and ending
on the Vesting Date(s) in order for the units (as indicated above) of the RSU
Award to vest on such Vesting Date(s); otherwise, all unvested units shall be
forfeited as of the Participant's Termination Date.
4.    Effect of Separation from Service; Timing of Distribution.
(a)    Death or Disability. Notwithstanding Section 3 above, if the
Participant’s Termination Date occurs prior to (i) the final Vesting Date and
(ii) the occurrence of a vesting event described in Section 5(b) or 5(c) (in
connection with a Change in Control), and is due to the Participant’s death or
Separation from Service due to Disability, then the Participant shall vest in
the right to receive the total number of unvested units of Common Stock subject
to this Award Agreement.
(b)    Retirement. Notwithstanding Section 3 above, if the Participant's
Termination Date occurs prior to (i) the final Vesting Date and (ii) the
occurrence of a vesting event described in Section 5(b) or 5(c) (in connection
with a Change in Control), and is due to the Participant's Separation from
Service due to Retirement, then the Participant shall vest in the right to
receive a number of the shares of Common Stock (rounded up to the nearest whole
share) with respect to the unvested portion of this RSU Award determined by
multiplying (A) the total number of units of Common Stock covered by this RSU
Award by (B) a fraction, the numerator of which is the number of days that have
elapsed from the Award Date to the Participant's Termination Date, and the
denominator of which is the total number of days from the Award Date until the
final Vesting Date.


4    

--------------------------------------------------------------------------------




(c)    Enhanced Retirement. Subject to approval for Section 16 Officers as set
forth below, if the Participant is otherwise entitled to a benefit pursuant to
Section 4(b) hereof due to the Participant’s Retirement and all of the following
requirements are satisfied, then in lieu of the benefits set forth in Section
4(b), the Participant shall vest, upon Retirement, in the right to receive the
total number of unvested units of Common Stock subject to this Award Agreement:
(1)the sum of the Participants age and years of Employment is 65 or greater;
(2)the Participant’s Termination Date occurs on or after the January 1
immediately following the Award Date;
(3)the Participant provides the Company at least six months’ written notice of
the Participant’s Retirement; and
(4)the Participant provides to the Company a transition plan.
If the Participant is a Section 16 Officer and otherwise satisfies all of the
requirements for benefits under this Section 4(c), the Committee may consider,
and approve, providing the benefits set forth in this Section 4(c) above. Any
such approval must occur prior to the Participant’s Termination Date and is at
the sole discretion of the Committee. To satisfy the notice requirement under
(3) above, a Section 16 Officer must provide the written notice to the Chief
Human Resources Officer.
(d)    Timing of Distribution. If the Participant is entitled to a benefit
pursuant to this Section 4 due to the Participant's death or Separation from
Service due to Disability or Retirement, then the number of shares of Common
Stock determined in accordance with the applicable provision of Section 4 shall
be registered in book-entry form with the Company’s transfer agent in the name
of the Participant (or his or her estate, if applicable) not later than the 70th
day after the Participant’s Termination Date except as otherwise provided in
Section 7.
(e)    Dividend Equivalents. Upon the date of distribution of shares of Common
Stock under this Section 4, the Participant shall also be entitled to receive
Dividend Equivalents for the period from the Award Date to the date such vested
shares of Common Stock are distributed to the Participant (in accordance with
the requirements of Section 409A, to the extent applicable).
5.    Change in Control.     
(a)    Assumption or Substitution. In the event of a Change in Control, the
surviving, continuing, successor, or purchasing corporation or other business
entity or parent thereof, as the case may be (the "Acquiror"), may, without the
Participant’s consent, either assume or continue the Company’s rights and
obligations under this Award Agreement or provide a substantially equivalent
award in substitution for the units subject to this RSU Award.


5    

--------------------------------------------------------------------------------




(b)    Vesting Upon a Change in Control. Notwithstanding any provision of this
Award Agreement to the contrary, if (i) there is a Change in Control and the
Change in Control Closing Date occurs during the Participant's Employment and
prior to the final Vesting Date and any vesting event under Section 4 above and
(ii) the Acquiror does not assume or continue this RSU Award or provide a
substantially equivalent award in substitution for this RSU Award pursuant to
Section 5(a), then, upon the Change in Control Closing Date, the Participant's
right to receive the unvested units of Common Stock subject to this Award
Agreement shall be fully vested.
(c)    Vesting Upon a Covered Termination. Notwithstanding any provision of this
Award Agreement to the contrary, if the Participant experiences a Covered
Termination prior to the final Vesting Date, then, upon the date of the Covered
Termination, the Participant's right to receive any unvested units of Common
Stock subject to this Award Agreement shall be fully vested.
(d)    Distributions Upon a Change in Control. If the Participant is entitled to
a benefit pursuant to Section 5(b) or 5(c) hereof in connection with a Change in
Control, then this RSU Award shall be settled by one or more distributions to
the Participant of:
(1)The number of units of Common Stock subject to this Award Agreement not
previously vested or forfeited pursuant to Sections 3 or 4 above, plus
(2)Dividend Equivalents in the form of shares of Common Stock (rounded up to the
nearest whole share) for the period commencing on the Award Date and ending on
the date immediately preceding the date of the distribution;
with such shares of Common Stock registered in book-entry form with the
Company’s transfer agent in the name of the Participant. In lieu of the
foregoing distribution in shares, the Committee, in its sole discretion, may
direct that such distribution be made to the Participant in one or more cash
payments equal to:
(1)    The product of (i) the Fair Market Value per share of Common Stock on the
date immediately preceding the date of the distribution and (ii) the number of
units of Common Stock subject to this Award Agreement not previously vested or
forfeited pursuant to Sections 3 or 4 above, plus
(2)    Dividend Equivalents for the period commencing on the Award Date and
ending on the date immediately preceding the date of the distribution.
Such distribution under this Section 5, whether in the form of shares of Common
Stock or, if directed by the Committee, in cash, shall satisfy the rights of the
Participant and the obligations of the Company under this Award Agreement in
full.
(e)    Timing of Distribution.


6    

--------------------------------------------------------------------------------




(1)No Assumption or Substitution. If the Participant is entitled to a benefit
pursuant to Section 5(b), distributions shall be made in accordance with Section
5(d) on the Change in Control Payment Date.
(2)Covered Termination. If the Participant is entitled to a benefit pursuant to
Section 5(c) on account of a Covered Termination, distributions shall be made in
accordance with Section 5(d) not later than the 70th day after the Participant’s
Termination Date except as otherwise provided in Section 7.
6.    Payment of RSU Award Under Section 3. Upon the vesting of the
Participant's right to receive a number of the shares of Common Stock pursuant
to Section 3 under this Award Agreement, such shares of Common Stock will be
registered in book-entry form with the Company’s transfer agent in the
Participant’s name not later than the 70th day after the applicable Vesting
Date. Moreover, upon the date of distribution of shares of Common Stock, the
Participant shall also be entitled to receive Dividend Equivalents for the
period commencing on the Award Date and ending on the date such vested shares of
Common Stock are distributed to the Participant (in accordance with the
requirements of Section 409A, to the extent applicable).
7.    Delay of Distribution to Certain Participants. With respect to any
benefits payable hereunder upon the Participant’s Separation from Service (other
than a Separation from Service due to the Participant's death), if as of the
Participant’s Termination Date, the Participant is a “specified employee”
(within the meaning of Section 409A(a)(2)(B)), then such benefits shall not be
distributed, and no shares of Common Stock shall be registered in book-entry
form with the Company’s transfer agent in the name of the Participant, until the
date that is the earlier of (x) the second business day following the end of the
six-month period commencing on the Participant's Termination Date or (y) the
Participant's date of death, if death occurs during such six-month period.
8.    Confidentiality. The Participant agrees that the terms of this Award
Agreement are confidential and that any disclosure to anyone for any purpose
whatsoever (save and except disclosure to financial institutions as part of a
financial statement, financial, tax and legal advisors, or as required by law)
by the Participant or his or her agents, representatives, heirs, children,
spouse, employees or spokespersons shall be a breach of this Award Agreement and
the Company may elect to revoke the grant made hereunder, seek damages, plus
interest and reasonable attorneys' fees, and take any other lawful actions to
enforce this Award Agreement.
9.
Participant Obligations.

(a)    Confidentiality. The Participant acknowledges that in the course of his
or her employment with the Company, the Company agrees to provide to the
Participant Confidential Information regarding the Company and the Company’s
business and has previously provided the Participant other such Confidential
Information. In return for this and other consideration, provided under this
Award Agreement, the Participant agrees that he or she will not, while employed
by the Company and thereafter, disclose or make available to any other person or
entity, or use for his own personal gain, any Confidential Information, except
for such disclosures as required in the performance of his or her duties
hereunder or as may otherwise be required by law or legal process (in which case
the Participant shall notify the Company of such legal or judicial proceeding by
a non-governmental party as


7    

--------------------------------------------------------------------------------




soon as practicable following his receipt of notice of such a proceeding, and
permit the Company to seek to protect its interests and information). Nothing in
this Award Agreement, however, limits or precludes Participant from making a
good faith voluntary report, charge, complaint, or claim to or providing
truthful testimony and documents as required by law or under oath pursuant to a
subpoena, court order, or request by the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state, or local government agency or commission (“Government
Agencies”). Participant further understands that this Award Agreement does not
limit Participant’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information to
the Government Agency, without notice to the Company. For purposes of this Award
Agreement, “Confidential Information” shall mean any and all information, data
and knowledge that has been created, discovered, developed or otherwise become
known to the Company or any of its affiliates or ventures or in which property
rights have been assigned or otherwise conveyed to the Company or any of its
affiliates or ventures, which information, data or knowledge has commercial
value in the business in which the Company is engaged, except such information,
data or knowledge as is or becomes known to the public without violation of the
terms of this Award Agreement. By way of illustration, but not limitation,
Confidential Information includes business trade secrets, secrets concerning the
Company’s plans and strategies, nonpublic information concerning material market
opportunities, technical trade secrets, processes, formulas, know-how,
improvements, discoveries, developments, designs, inventions, techniques,
marketing plans, manuals, records of research, reports, memoranda, computer
software, strategies, forecasts, new products, unpublished financial
information, projections, licenses, prices, costs, and employee, customer and
supplier lists or parts thereof.
(b)    Return of Property. The Participant agrees that at the time of his or her
Separation from Service, he or she will deliver to the Company (and will not
keep in his or her possession, recreate or deliver to anyone else) all
Confidential Information as well as all other devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, customer or client lists or information, or any
other documents or property (including all reproductions of the aforementioned
items) belonging to the Company or any of its affiliates or ventures, regardless
of whether such items were prepared by the Participant.
(c)    Non-Solicitation and Non-Competition.
(1)Non-Solicitation. For consideration provided under this Award Agreement,
including, but not limited to the Company’s agreement to provide the Participant
with Confidential Information (as defined in Section 9(a)) regarding the Company
and the Company’s business, the Participant agrees that, while employed by the
Company and for one year following his or her Separation from Service, he or she
shall not, without the prior written consent of the Company, directly or
indirectly, (i) hire or induce, entice or solicit (or attempt to induce, entice
or solicit) any employee of the Company or any of its affiliates or ventures to
leave the


8    

--------------------------------------------------------------------------------




employment of the Company or any of its affiliates or ventures or (ii) solicit
or attempt to solicit the business of any customer or acquisition prospect of
the Company or any of its affiliates or ventures with whom the Participant had
any actual contact while employed at the Company.
(2)Non-Competition. For consideration provided under this Award Agreement,
including, but not limited to the Company’s agreement to provide the Participant
with Confidential Information regarding the Company and the Company’s business,
the Participant agrees that while employed by the Company and for one year
following a Separation from Service he or she will not, without the prior
written consent of the Company, acting alone or in conjunction with others,
either directly or indirectly, engage in any business that is in competition
with the Company or accept employment with or render services to such a business
as an officer, agent, employee, independent contractor or consultant, or
otherwise engage in activities that are in competition with the Company.
(3)Restricted Area. The restrictions contained in this Section 9(c) are limited
to a 50-mile radius around any geographical area in which the Company engages
(or has definite plans to engage) in operations or the marketing of its products
or services at the time of the Participant’s Separation from Service.
(d)    Restrictions Reasonable. The Participant acknowledges that the
restrictive covenants under this Section 9, for which the Participant received
valuable consideration from the Company as provided in this Award Agreement,
including, but not limited to the Company’s agreement to provide the Participant
with Confidential Information regarding the Company and the Company’s business
are ancillary to otherwise enforceable provisions of this Award Agreement that
the consideration provided by the Company gives rise to the Company’s interest
in restraining the Participant from competing and that the restrictive covenants
are designed to enforce the Participant’s consideration or return promises under
this Award Agreement. Additionally, the Participant acknowledges that these
restrictive covenants contain limitations as to time, geographical area, and
scope of activity to be restrained that are reasonable and do not impose a
greater restraint than is necessary to protect the goodwill or other legitimate
business interests of the Company, including, but not limited to, the Company’s
need to protect its Confidential Information.
(e)    Violations. If the Participant violates any provision of this Section 9,
the Participant shall not be entitled to receive any amounts that would
otherwise be payable to the Participant with respect to this RSU Award, and such
amounts shall be forfeited. If the Participant violates any provision of this
Section 9 after amounts under this RSU Award have been paid or if the Company
learns of the violation after amounts under this RSU Award have been paid, the
Participant shall repay to the Company the Common Shares (or the equivalent
value thereof determined as of the date of the Company’s demand) or the cash
received, as the case may be, within thirty (30) days of receiving a demand from
the Company for the repayment of the award. Further, the Company shall be
entitled to an award of attorneys’ fees incurred with securing any relief
hereunder and/or pursuant to a breach or threatened breach of this Section 9.


9    

--------------------------------------------------------------------------------




10.    Notices. For purposes of this Award Agreement, notices to the Company
shall be deemed to have been duly given upon receipt of written notice by the
Corporate Secretary of CenterPoint Energy, Inc., 1111 Louisiana, Houston, Texas
77002, or to such other address as the Company may furnish to the Participant.
Notices to the Participant shall be deemed effectively delivered or given upon
personal, electronic, or postal delivery of written notice to the Participant,
the place of Employment of the Participant, the address on record for the
Participant at the human resources department of the Company, or such other
address as the Participant hereafter designates by written notice to the
Company.
11.    Shareholder Rights. The Participant shall have no rights of a shareholder
with respect to the units of Common Stock subject to this Award Agreement,
unless and until the Participant is registered as the holder of such shares of
Common Stock.
12.    Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns except as expressly prohibited
herein and in the Plan. Notwithstanding anything herein or in the Plan to the
contrary, the units of Common Stock are transferable by the Participant to
Immediate Family Members, Immediate Family Member trusts, and Immediate Family
Member partnerships pursuant to Section 13 of the Plan.
13.    No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Company or any Subsidiary, or any successor thereto, nor shall it give
such entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.
14.    Waiver. Failure of either party to demand strict compliance with any of
the terms or conditions hereof shall not be deemed a waiver of such term or
condition, nor shall any waiver by either party of any right hereunder at any
one time or more times be deemed a waiver of such right at any other time or
times. No term or condition hereof shall be deemed to have been waived except by
written instrument.
15.    Compliance with Section 409A. It is the intent of the Company and the
Participant that the provisions of the Plan and this Award Agreement comply with
Section 409A and will be interpreted and administered consistent therewith.
Accordingly, (i) no adjustment to the RSU Award pursuant to Section 14 of the
Plan and (ii) no substitutions of the benefits under this Award Agreement, in
each case, shall be made in a manner that results in noncompliance with the
requirements of Section 409A, to the extent applicable.
16.    Withholding. The Company shall have the right to withhold applicable
taxes from any distribution of the Common Stock (including, but not limited to,
Dividend Equivalents) or from other cash compensation payable to the Participant
at the time of such vesting and delivery pursuant to Section 11 of the Plan (but
subject to compliance with the requirements of Section 409A, if applicable).


10    

--------------------------------------------------------------------------------




17.    Modification of Award Agreement. Any modification of this Award Agreement
is subject to Section 13 hereof and shall be binding only if evidenced in
writing and signed by an authorized representative of the Company.








11    